PER CURIAM.
Appellant Jimmy Frank Johnson was convicted by a Douglas County jury of first-*323degree burglary which assessed punishment at five years. After appellant’s timely motion for new trial was overruled, the trial court granted allocution and entered judgment on January 12, 1976.
The clerk of this court received an “Amended Notice of Appeal” on January 22, 1976, together with a partial docket fee. On the same day, the clerk notified all parties of the inadequate fee. The full docket fee was received by this court on January 26, 1976.
Rules 28.03 and 81.04 require that a notice of appeal must be filed within ten days after the judgment becomes final to be effective. Secondly, there can be no valid filing of a notice of appeal until the docket fee has been paid or waived. State v. Worl, 531 S.W.2d 294, 295[2] (Mo.App.1975). The last day to file the notice of appeal was January 22, 1976, and subsequent receipt of the docket fee does not bestow jurisdiction in this court to entertain the appeal.
Appellant has not sought a special order of this court to file a notice of appeal out of time pursuant to Rule 28.07.
The appeal is dismissed.
All concur.